ITEMID: 001-84643
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: BILY v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Javier Borrego Borrego;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Miroslav Bílý, is a Czech national who was born in 1926 and lives in Prague. He was represented before the Court by Mr Z. Koschin, a lawyer practising in Prague. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 3 August 1992 the Minister of Industry quashed ab initio a decree of 28 September 1950 by which the factory owned by the applicant’s parents had been nationalised. The applicant and his sister recovered the property in January 1994. The factory was in a very poor state. As the former occupants refused to make repairs, the applicant and his sister brought proceedings for damages on 31 January 1995.
By an interim judgment of 5 March 1999, the Prague 9 District Court (obvodní soud) decided that the claim of the applicant and his sister was, in respect of the first defendant, well founded.
On 17 September 1999 the District Court adopted a supplementary judgment by which it dismissed the applicant’s and his sister’s action in respect of the second defendant.
On 27 October 1999 the applicant and his sister filed an appeal against the two judgments.
On 28 February 2000 the Municipal Court quashed the judgments and sent the case to the District Court.
On 21 July 2004 the applicant informed the court that his sister had died. He proposed to suspend the proceedings on his late sister’s claim while the court continued to deal with his claim.
On 5 January 2005 the District Court decided to suspend the proceedings until the termination of the inheritance proceedings. The applicant appealed against this decision.
It seems that the proceedings are still pending.
The relevant domestic law and practice concerning remedies for the excessive length of judicial proceedings are stated in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
